Chief Justice TOAL.
I concur with the majority but write separately to address the ALJ’s site visit. While I agree that a judge sitting as the finder of fact may make a site visit, I believe that in this case the ALJ improperly found new facts upon the visit and impermissibly based the order upon those facts.
I agree "with Appellant that the ALJ improperly found his own facts during his site visit and impermissibly based his order upon those findings. Recently, in Tarpley v. Hornyak, 174 S.W.3d 736 (Tenn.Ct.App.2004), the Tennessee Court of Appeals thoroughly discussed the various state approaches to site visits by judges. In that case, the trial judge visited the site where a bridge allegedly caused a creek to flood a nearby property. The judge viewed the flood as it was happening and determined the bridge was causing the waters to back up and therefore was a nuisance. Id. at 738-39. The reviewing court *212of appeals found the judge based his ruling on his own observations at the site, rather than on the evidence presented by the parties. Id. at 740.
In determining whether the judge’s observations during the site visit and reliance upon those observations was error, the reviewing Taiyley court first considered whether a fact-finder’s observations are evidence. Id. at 742. The court first discussed Wigmore’s position that the view is evidence, but only because the view is limited to matters that can be directly perceived without making an inference. Id. The Twpley court explained that in the case before it, the only fact that could properly be determined from the site visit was that the land was flooded; the trial judge had to infer the flooding was caused by the bridge. Id. After reviewing multiple cases from other jurisdictions, the court held that a view may only be used to understand evidence already in the record, not to find new facts. Id. at 742413. Thus, the court found the most important question was not whether the observations from a view are evidence, but rather what use a judge makes of those observations. Id. at 744.
The Tarpley court then explained that because a view is only properly used to assist in understanding the evidence presented, a fact-finder may not base his ruling upon the information observed during a view. Id. at 745. The court found two important considerations for this limitation: a judge cannot be a witness in a case before him, and facts found during a view are not preserved in the record for appellate review. Id. at 746-48. Thus, the Tai'pley court aligned with the majority of jurisdictions, holding:
[A] trial judge has the inherent discretion to take a view of the site of a property dispute, a crime, an accident, or any other location, where such a view will enable the judge to assess the credibility of witnesses, to resolve conflicting evidence, or to obtain a clearer understanding of the issues. However, the view cannot be made to obtain additional evidence or to replace the requirement that evidence be produced at trial with the judge’s personal observations of the site. Thus, the proper purpose of a view is to enable *213the judge to better understand the evidence that has been presented in court, not as a substitute for such evidence.
Id. at 749.
I find the Tennessee court’s analysis and conclusion correct, and in the absence of South Carolina cases discussing this issue, would adopt the Tennessee approach.
In my view, two vital considerations ought to bear on the outcome of this case: the great deference accorded an administrative tribunal’s finding, and the necessity for a full and accurate record. The bright line rule of review for administrative tribunals is that we -will uphold a tribunal’s finding if it is supported by substantial evidence in the record. S.C.Code Ann. § 1-23-380 (Supp.2009); Lark v. Bi-Lo, Inc., 276 S.C. 130, 135-36, 276 S.E.2d 304, 307 (1981). To ensure this deferential standard remains appropriate, it is critically important that the ALJ stays firmly within his role as a judge and not bleed into other roles, such as prosecutor, expert, or witness. Allowing an ALJ to cross those boundaries creates an unpredictable environment in the courtroom. This sort of abuse and stretching of authority is precisely why some parties justifiably are displeased with administrative tribunals. Further, allowing an ALJ to gather his own evidence and base his order upon that evidence deprives the reviewing appellate court of its lifeblood: a full and accurate record of the proceedings in the trial court. The extreme deference accorded an ALJ only makes sense if the record is pure and complete. Therefore, we cannot allow a judge to present his own evidence after a site visit because that evidence is not properly in the record and is unavailable to the reviewing court.
Applying the above reasoning to the case at hand, I would find the ALJ improperly found new evidence during the site visit, and that basing his order upon that evidence was error. I concur with the result reached by the majority, however, because even without the ALJ’s improper findings the record contains substantial evidence to support the ALJ’s ruling.